Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00274-CV

                                  Adolfo F. RODRIGUEZ,
                                         Appellant

                                              v.

                                    CITY OF POTEET,
                                        Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 11-07-0736-CVA
                         Honorable Donna S. Rayes, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee City of Poteet recover its costs of this appeal from
appellant Adolfo Rodriguez.

       SIGNED February 26, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice